993 So.2d 1135 (2008)
Linda VICK, Appellant,
v.
Jack Kenneth VICK, Jr., et al., Appellee.
No. 5D08-561.
District Court of Appeal of Florida, Fifth District.
October 31, 2008.
Raymond J. Rotella of Kosto & Rotella, P.A., Orlando, for Appellant.
No Appearance for Appellee.
LAWSON, J.
Linda Vick timely appeals several orders of the trial court refusing her motion to vacate a satisfaction of judgment entered by the clerk of court on December 14, 2007, in favor of her former husband, Jack K. Vick, Jr. The former wife contends that the trial court erred in failing to set aside the satisfaction of judgment because the clerk could not legally satisfy and discharge the judgment pursuant to section 55.141, Florida Statutes (2007), until undetermined costs, fees and claims for damages pending before the lower court and costs reserved on the face of the March 14, 2003 judgment were determined and paid. We agree. See Airlite Processing Corp. of Fla. v. Atlantic Central Corp., 546 So.2d 1151 (Fla. 4th DCA 1989). We also agree that the former wife is entitled to post-judgment attorney's and receiver's fees and costs until the judgment is fully satisfied. Id. at 1151; § 57.115, Fla. Stat. (2007); § 57.041, Fla. Stat. (2007); § 59.46, Fla. Stat. (2007). Accordingly, we reverse and remand with directions that the trial court set aside the satisfaction of judgment. We also grant the former wife's motion for attorneys' fees and costs for this appeal, and direct the trial court, on remand, to determine the appropriate amount of appellate attorneys' fees and costs.
REVERSED AND REMANDED.
PALMER, C.J., and GRIFFIN, J., concur.